         Case 2:17-cv-09703-MLCF-JVM Document 58 Filed 03/13/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

MARK RICHARD,                               *     CIVIL ACTION
         Plaintiff                          *
                                            *     NO. 17-9703
VERSUS                                      *
                                            *     JUDGE FELDMAN
                                            *
ST. TAMMANY PARISH SHERIFF’S                *     MAG. JUDGE VAN MEERVELD
DEPARTMENT,                                 *
            Defendant                       *     JURY DEMAND
                                            *
                                            *
                                            *
*********************************************************************************
                 SECOND MOTION FOR SUMMARY JUDGMENT

           NOW INTO COURT, through undersigned counsel, comes Sheriff Randy Smith and

herewith moves to dismiss with prejudice the Second Amended Complaint1 filed by plaintiff,

Mark Richard, pursuant to Federal Rule of Civil Procedure 56. There are no genuine issues of

material fact and Plaintiff is unable to meet his burden of proof to support any of his claims;

accordingly, Plaintiff’s complaint against Sheriff Smith should be dismissed, with prejudice, at

Plaintiff’s cost. The grounds for this motion are more fully discussed in the attached

memorandum in support.



                      [THIS SECTION INTENTIONALLY LEFT BLANK]




1
    R. Doc. 20.

89809/44501

                                           Page 1 of 2
    Case 2:17-cv-09703-MLCF-JVM Document 58 Filed 03/13/19 Page 2 of 2




                            Respectfully submitted,

                            MILLING BENSON WOODWARD, LLP

                            s/ Chadwick W. Collings
                            CHADWICK W. COLLINGS, T.A.             (#25373)
                            CODY J. ACOSTA                         (#37005)
                            68031 Capital Trace Row
                            Mandeville, LA 70471
                            Telephone      (985) 292-2000
                            Fax            (985) 292-2001
                            Email:         ccollings@millinglaw.com
                            Attorneys for St. Tammany Parish Sheriff Randy Smith

DATED: March 13, 2019




                                 Page 2 of 2
